Citation Nr: 0530301	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for hemorrhoids.

3.   Entitlement to service connection for a rash of the 
groin and feet.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause on November 3, 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The case was previously before the Board in April 2004, when 
it was remanded for retrieval of medical records.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal with respect to the 
issues of entitlement to service connection for 
pseudofolliculitis barbae and hemorrhoids.  

The issues of service connection for a rash of the groin, and 
a psychiatric disorder, along with the issue of entitlement 
to nonservice connected pension, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records do not show any diagnosis of, 
or treatment for pseudofolliculitis barbae; there is a single 
entry showing a diagnosis of hemorrhoids.  

2.  The veteran's separation examination report does not show 
any diagnosis of pseudofolliculitis barbae or hemorrhoids; 
the veteran's head, face, neck, skin, anus, and rectum were 
all noted to be normal 

3.  There is no current medical diagnosis of 
pseudofolliculitis barbae or hemorrhoids.


CONCLUSION OF LAW

Pseudofolliculitis barbae and hemorrhoids were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  VA provided the veteran the required notice 
with respect to the claim for service connection for a 
gastrointestinal disorder in a letter dated July 2001 which 
was before the September 2001 rating decision.  VA 
subsequently provided additional notice in a letter dated 
April 2004.  In accordance with the requirements of the VCAA, 
these letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help him get relevant 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records .  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for a 
pseudofolliculitis barbae and hemorrhoids.  He asserts that 
he had these disorders during service and has continued to 
have them until the present.  The veteran's service medical 
records are of record and are complete.  There is a single 
service medical record dated in May 1968 which reveals a 
diagnosis of thrombosed hemorrhoid.  There are no service 
medical records showing any diagnosis of pseudofolliculitis 
barbae.  In December 1971, separation examination of the 
veteran was conducted.  The veteran's head, face, neck, skin, 
anus, and rectum were "normal" with no abnormalities noted 
by the examining physician.  

The RO has obtained the veteran's current VA medial treatment 
records which date from 2000 until the present.  Review of 
these medical records does not reveal any current complaints 
of, treatment for, or diagnosis of, pseudofolliculitis barbae 
or hemorrhoids.  

The preponderance of the evidence is against the veteran's 
claims for entitlement to service connection for 
pseudofolliculitis barbae and hemorrhoids.  There is no 
evidence of a diagnosis of either disorder on separation 
examination from service.  Moreover, there is no competent 
medical evidence showing a current diagnosis of either 
disorder.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) See also Degmetich v. 
Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
17, 521 (1996).  Accordingly, service connection must be 
denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for pseudofolliculitis barbae and 
hemorrhoids is denied.  


REMAND

The veteran's service medical records reveal that he received 
inpatient psychiatric treatment during service.  The service 
medical records also reveal treatment for various skin 
ailments of the groin area.  Recent VA medical treatment 
records reveal that the veteran is prescribed topical 
medication to be applied to the groin.  He also has a current 
diagnosis of depression with psychotic symptoms.  In light of 
this, the Board finds that VA examination for a nexus opinion 
is warranted.  

The United States Court of Appeals for Veterans Claims has 
also held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

With respect to the veteran's claim for nonservice-connected 
pension, the Board notes that the veteran is currently 
diagnosed with hepatitis C.  The record does not indicate 
that this disability has been considered in the adjudication 
of whether the veteran is permanently and totally disabled 
for nonservice-connected pension purposes.  This must be 
done.  

Accordingly, this issue is remanded for the following 
actions:

1.  The veteran should be accorded an 
examination for skin disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
skin disorders of the groin area found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the veteran's service 
medical records and indicate an opinion as 
to whether any current skin disorder is 
related to, or caused by, the skin 
disorders of the groin treated during 
service.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide a rationale for 
all conclusions reached.

2.  The veteran must be accorded an 
examination for psychiatric disorders.  
All necessary tests must be conducted and 
the examiner must review the results of 
any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  After a review of 
the evidence of record the examiner is 
requested to offer an opinion at to 
whether any current psychiatric disorder 
is related to, or caused by, the 
psychiatric disorder treated during 
military service.  The examining physician 
must provide a rationale for all 
conclusions reached.  If opinions cannot 
be provided without resort to speculation, 
it should be so stated in the report. 

3.  The veteran should be accorded an 
examination to determine the severity of 
his Hepatitis C.  The report of 
examination should include a detailed 
account of all manifestations of the 
disorder found to be present along with an 
indication of the current level of 
severity of the disorder.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.

4.  Following the above, the RO must 
readjudicate the veteran's claims.  In 
this regard the RO is reminded to rate the 
level of severity of the veteran's 
Hepatitis C when adjudicating entitlement 
to nonservice- connected pension.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


